                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DANIEL SANDERS,                                 §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                           Case No. 6:19-CV-528-JDK-JDL
                                                §
PAM PACE, ET AL.,                               §
                                                §
       Defendants.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Daniel Sanders, an inmate proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On January 3, 2020, Judge Love

issued a Report and Recommendation (Docket No. 11), recommending that Defendants Collier,

Davis, and Putnam be dismissed from the lawsuit because Plaintiff’s amended complaint did not

raise claims against them. Id. at 2. A return receipt indicating delivery to Plaintiff was received

by the Clerk on January 16, 2020. Docket No. 14.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they


                                           Page 1 of 2
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 11) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 11)

be ADOPTED. It is further

       ORDERED that the claims against the Defendants Bryan Collier, Lorie Davis, and K.

Putnam are DISMISSED WITHOUT PREJUDICE. These Defendants are DISMISSED as

parties to the lawsuit. The dismissal of these claims and parties shall have no effect upon the

remaining claims and parties in the lawsuit.

       So ORDERED and SIGNED this 16th day of March, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
